DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          MICHELE BEDARD f/k/a MICHELLE ANDERSON,
                         Appellant,

                                    v.

                        JAMES T. ANDERSON,
                             Appellee.

                              No. 4D18-3315

                          [February 20, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Lopane, Judge; L.T. Case No. 14-11737 FMCE
(33).

  Bart A. Houston of The Houston Firm, P.A., Fort Lauderdale, for
appellant.

   Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.